DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with James Bunts on 08/10/22. The application has been amended as follows: 

1.	(Previously Presented)  A computer-implemented method of encrypting and transmitting data from a first node to a second node over a network, the method comprising:
deriving, at the first node, a secret key from a common secret which is known by the first and second nodes, wherein:
the first node is associated with a first asymmetric cryptography key pair and the second node is associated with a second asymmetric cryptography key pair, and the common secret is derived at the first and second nodes from the respective first and second asymmetric cryptography key pairs without transmitting the common secret between the first and second nodes;
deriving the secret key includes combining the common secret, or a symmetric key resulting from conversion of the common secret, with additional data for transmission of the encrypted data; and
the additional data includes a time variable or a cryptographic function of a time variable; 
utilizing the secret key as a seed for a pseudo random number generator;
combining output from the pseudo random number generator with data to be transmitted to produce encrypted data; and
transmitting the encrypted data to the second node.
2.	(Cancelled)  
3.	(Previously Presented)  The method according to claim 1, wherein derivation of the secret key includes converting the common secret into a symmetric key.
4.	(Cancelled)  
5.	(Currently Amended)  The method according to claim 1[[4]], wherein the additional data is derived at the first and second nodes without transmitting the additional data between the first and second nodes.
6.	(Cancelled)  
7.	(Previously Presented)  The method according to claim 1, wherein the additional data includes a single use value or a cryptographic function of a single use value.
8.	(Previously Presented)  The method according to claim 1, wherein the additional data is combined with the common secret or a symmetric key using an exclusive or (XOR) operation to produce the seed for the pseudo random number generator, the symmetric key resulting from conversion of the common secret to the symmetric key.
9.	(Previously Presented)  The method according to claim 1, wherein the pseudo random number generator is based on a Zeta function or a Wolfram Rule 30 function.
10.	(Previously Presented)  The method according to claim 1, wherein the output of the pseudo random number generator is combined with the data to be transmitted using an exclusive or (XOR) operation to produce the encrypted data.
11.	(Previously Presented)  The method according to claim 1, wherein the output of the pseudo random number generator is used as a one-time pad.
12.	(Previously Presented)  The method according to claim 1, wherein the transmitting of the encrypted data comprises transmission of a pseudorandom bit stream.
13.	(Previously Presented)  The method according to claim 12, wherein the pseudorandom bit stream is one or more of a virtual private network (VPN) service or a streamed data service.
14.	(Previously Presented)  The method according to claim 1, wherein the first node is a service provider configured to transmit encrypted data to a plurality of users using a different shared symmetric key for each user.
15.	(Previously Presented)  The method according to claim 1, wherein the second node receives the encrypted data and decrypts the data using the common secret.
16.	(Previously Presented)  The method according to claim 1, wherein the second node decrypts the encrypted data as it is being received by applying an exclusive or (XOR) operation to the encrypted data as it is being received.
17.	(Previously Presented)  The method according to claim 1, wherein the second node seeds its own pseudo random number generator independently of the first node in order to decrypt the encrypted data.
18.	(Currently Amended)  A non-transitory computer readable storage medium comprising computer-executable instructions that, when executed, configure one or more processors to: 
derive, at a first node capable of encrypting and transmitting data to a second node over a network, a secret key from a common secret which is known by the first and second nodes, wherein:
the first node is associated with a first asymmetric cryptography key pair and the second node is associated with a second asymmetric cryptography key pair, and the common secret is derived at the first and second nodes from the respective first and second asymmetric cryptography key pairs without transmitting the common secret between the first and second nodes;
deriving the secret key includes combining the common secret, or a symmetric key resulting from conversion of the common secret, with additional data for transmission of the encrypted data; and
the additional data includes a time variable or a cryptographic function of a time variable; 
utilize the secret key as a seed for a pseudo random number generator;
combine output from the pseudo random number generator with data to be transmitted to produce encrypted data; and
transmit the encrypted data to the second node.

19.	(Currently Amended)  An electronic device capable of encrypting and transmitting data as a first node to a second node over a network, the electronic device comprising:
an interface device;
one or more processors coupled to the interface device; and
a memory coupled to the one or more processors, the memory having stored thereon computer executable instructions which, when executed, configure the one or more processors to: 
derive, at the first node, a secret key from a common secret which is known by the first and second nodes, wherein:
the first node is associated with a first asymmetric cryptography key pair and the second node is associated with a second asymmetric cryptography key pair, and the common secret is derived at the first and second nodes from the respective first and second asymmetric cryptography key pairs without transmitting the common secret between the first and second nodes;
deriving the secret key includes combining the common secret, or a symmetric key resulting from conversion of the common secret, with additional data for transmission of the encrypted data; and
the additional data includes a time variable or a cryptographic function of a time variable; 
utilize the secret key as a seed for a pseudo random number generator;
combine output from the pseudo random number generator with data to be transmitted to produce encrypted data; and
transmit the encrypted data to the second node.
20.	(Currently Amended)  The method according to claim 1, wherein the network is a blockchain network. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498